Citation Nr: 1716165	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  11-25 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left foot hallux valgus.

2.   Entitlement to an initial compensable rating for a right foot hallux valgus prior to June 19, 2013.

3.  Entitlement to an initial rating in excess of 30 percent for a bilateral foot condition to include pes planus, hammer toes, right foot hallux valgus and arthritis, to include an initial compensable rating earlier than June 19, 2013.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978 and from October 1982 to July 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This decision granted service connection for residuals, bunionectomy left foot with an evaluation of 10 percent and for bunion right foot with an evaluation of 0 percent, both effective November 17, 2009. 

In September 2011, the Veteran withdrew his request for a Board hearing at the RO.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e).

During the course of the appeal in a May 2014 RO rating decision, the Veteran's residuals, 1st metatarsal phalangeal fusion with removal of hardware, profound foot abductus and residual scar (previously rated as your residuals, bunionectomy right foot with residual scar), was increased to 20 percent effective June 19, 2013.  

In August 2014, the Board remanded the claims for further development.

In March 2015, the RO recharacterized Veteran's disability as bilateral pes planus, with hammertoe of the bilateral second, third, fourth, and little toes associated with residuals, 1st metatarsal phalangeal fusion right foot with removal of hardware, profound foot abductus and residuals scar (previously rated as your residuals, bunionectomy right foot with residual scar) and assigned a 30 percent rating effective June 19, 2013.

As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claims are still on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The Board has recharacterized the claims as reflected on the title page of this decision to better reflect the Veteran's contentions.  

In an October 2010 RO rating decision, the Veteran was assigned a temporary total rating from August 24, 2010 to November 1, 2010, based on right foot surgical treatment (a right first metatarsal phalangeal (MTP) joint fusion) necessitating convalescence.  38 C.F.R. § 4.30.  

The Board notes that the Veteran underwent right foot surgery in January 2013 and was denied convalescence in a June 2013 RO rating decision.  There is no indication that the Veteran has disagreed with this determination.  Thus, the Board does not need to address the convalescence analysis any further at this point.  See 38 C.F.R. § 4.30.

During the pendency of the appeal, the Veteran has been unemployed.  In the Veteran's January 2017 post-remand brief, the Veteran's representative included language suggesting a claim of TDIU as it was in the argument section of the brief.  Specifically, the language stated that consideration of TDIU does not require the Veteran to show 100 percent unemployability.  As the matter has been raised in conjunction with his increased rating claim, the Board finds that the issue of entitlement to TDIU is on appeal before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The matter of TDIU is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Throughout the appeal period, the post-operative left foot hallux valgus has been manifested by hallux valgus, operated with resection of the metatarsal head.

2.  Resolving reasonable doubt in favor of the Veteran, for the period prior to June 19, 2013, the Veteran's bilateral foot condition to include bilateral pes planus, right foot hallux valgus and hammer toes has manifested by symptoms more nearly approximating severe bilateral pes planus. 

3.  For the entire appeal period, the Veteran's bilateral foot condition to include pes planus, right foot hallux valgus, hammer toes, and arthritis manifested by symptoms more nearly approximating severe symptoms of pes planus, and did not more nearly approximate pronounced pes planus.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for left foot hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5280 (2016).

2.  The criteria for a separate compensable rating for right foot hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5280 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, for the period prior to June 19, 2013, the criteria for an initial 30 percent rating, but no higher, for a bilateral foot condition to include pes planus, right foot hallux valgus, and hammer toes are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5276 (2016).

4.  For entire appeal period, the criteria for a rating in excess of 30 percent for a bilateral foot condition to include pes planus, right foot hallux valgus, and arthritis are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5276 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Once service connection is granted the claim is substantiated, as is the case here, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist a Veteran in the development of a claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, relevant VA medical records and VA medical examinations, and the Veteran's own contentions.  

Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation for distinct periods of time, based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, the following analysis is undertaken with the possibility that staged rating may be warranted.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. 
§ 4.40.

The Court recently held that the plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under Diagnostic Codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions.  Southall-Norman v. McDonald, 28 Vet. App. at 354.

The General Rating Formula for Diseases and Injuries of the foot are governed under 38 C.F.R. 4.71a and there are multiple DCs for evaluation of impairment resulting from service connected disorders of the feet. 

The Veteran has been assigned initial ratings under DC 5280, which pertains to unilateral hallux valgus for each foot, evaluated as 10 percent disabling for the Veteran's left foot hallux valgus and noncompensable for his right foot hallux valgus, effective November 17, 2009.  Thereafter, the Veteran was assigned an additional disability rating for his bilateral foot condition to include pes planus, hammer toe and right foot hallux valgus, effective June 19, 2013, rated as 30 percent disabling, under DC 5282-5276, which pertains to hammer toes and pes planus.  

Under the provisions of 38 C.F.R. § 4.68, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  As relevant to this appeal, amputation of the foot warrants a 40 percent rating under DC 5167.  Thus, a disability rating for the each foot disability shall not exceed 40 percent.  

Factual background

In a statement received December 9, 2008, the Veteran reported that he had an operation on his left foot in 1985 and it still hurt sometimes when he walked.   

VA treatment records reflect ongoing complaints of foot pain from December 2009 through June 2013.  As detailed below, the Veteran underwent right foot surgery in August 2010 (a fusion of the right first MTP joint).  In an October 29, 2012 record, the Veteran complained of a prominent screw head related to his August 2010 surgery that he noticed for several months.  In January 2013, the screw had become gradually more prominent and the Veteran underwent surgery for removal of the hardware with no complications.  Records indicate the Veteran's right foot was much improved post-hardware removal.  For instance, in a March 8, 2013 record, it was noted the Veteran's pain post-hardware removal was much improved; he was back in regular gym shoes and was exercising on the elliptical machine.  Notably, the Veteran was noted to be exercising from around 2012 and beyond.  See e.g., records dated February 28, 2012, April 30, 2012, July 11, 2012, March 8, 2013, and April 29, 2013.  

In a January 26, 2010 podiatry consultation the morning prior to his VA January 2010 examination, the Veteran reported severe bilateral bunion pain.  The assessment was right foot severe hallux abducto valgus and left foot hallux varus deformity secondary to a 1985 bunionectomy, and hammertoes from 2-5 on the right.  The Veteran reported that his condition was getting much worse since it started back in the 1980s.  The pain was worse when walking but sometimes hurt when he was sitting.  He never tried inserts or anything to help with the pain.  Upon inspection, the Veteran had pain in the first MTP joint bilaterally with range of motion and limited range of motion.  There was no ligamentous laxity noted bilaterally.  Muscle strength was normal in all four quadrants bilaterally.  There was a laterally deviated hallux with large medial eminence at the right first MPT joint.  Lesser digits of the right foot were laterally deviated and dorsally contracted from 2-5.  The left hallux was medially deviated with a laterally deviated hallux interphalangeal joint.  There were medially deviated 2nd and 3rd digits of the left foot.  X-rays on the right showed hallux valgus with a 65 degree angle with marked bunion deformity, lateral subluxation of sesamoids and moderate first MTP joint space narrowing.  The left showed hallux valgus with a 20 degree with marked first MTP joint space narrowing.  There was medial subluxation of the first proximal phalanx.  The Veteran was provided orthotics and was not a surgical candidate due to his unstable living situation.  

The Veteran was afforded a VA foot examination January 26, 2010.  The Veteran was diagnosed with a left foot bunionectomy (1986) with residuals scars and deformity of the left great toe with hallux valgus of 20 degrees (by X-ray) and decreased range of motion of the first left MTP joint.  The Veteran was diagnosed with a right foot bunion of the first MTP joint with hallux valgus deformity of 65 degrees (by X-ray).  The Veteran was also diagnosed with bilateral pes planus by examination.  The Veteran's history and onset of his condition was noted, the Veteran had a left bunionectomy in 1986 while in-service.  The Veteran stated he was not working but that he had no impairment of his activities of daily living.  He was fully capable to eat, cook, dress, undress, bathe, toilet, perform personal hygiene, write and drive without assistance.  He had no exercise limitation and no employment impairments reported as he was not employed.  The Veteran provided a history of his left foot condition.  The Veteran had intermittent pain while walking, reported as a level 6-7 of out 10 in severity, lasting 1-2 minutes in duration and occurring about every other day.  He had pain with walking after about one mile but no pain with standing or at rest.  He could walk up to one mile.  In sneakers he could stand up to 30-40 minutes but in dress shoes he could stand only 15 minutes.  He had no weakness or fatigue.  He took medication to treat pain.  He did not wear any corrective devices or shoe inserts for the condition.  

Upon physical examination, the Veteran had a normal posture and gait with no ambulatory aids.  Bilaterally, there were no symptoms or conditions of edema, weakness, instability, or callosities.  Upon evaluation of the feet, there was bilateral arch collapse with normal weight bearing.  The Veteran's shoes showed signs of lateral heel wear.  The Achilles tendon was nontender with 5 degrees valgus bilaterally with normal weight bearing.  There was tenderness over the right great toe but no tenderness over the metatarsal heads, heels or arches.  There was no pain with passive or active manipulation of the feet with appropriate range of motion.  Active and passive range of motion in the right great toe at the interphalangeal joint, revealed dorsiflexion from 0 to 25 degrees, repeated three times without pain and plantar flexion from 0 to 25 degrees, repeated three times, without pain.  Except as otherwise noted, there was no loss of coordination and no change in active or passive range of motion during repeat testing.  There was no additional loss recommended for the left great toe due to painful or lack of endurance due to weakness or fatigue.  A December 2009 bilateral foot X-ray was included and pertinent findings were noted in the diagnosis.   

The Veteran's scars were surgical and had the same general characteristics. They were deep without evidence of underlying soft tissue loss, with deep tissue disruption equal to the size of the overlying skin scar.  Upon inspection, the scars were smooth without inflammation or ulceration.  They were normally pigmented through with no gross asymmetry or distortion of features.  On palpation, the scars were non-tender, flexible, non-indurated, non-adherent and without restriction in range of motion.  The sizes of the scars represented in maximum length and width and they were both hypopigmented.  The Veteran's larger left foot scar was over the first metatarsal and 7 centimeters x 8 millimeters in size.  The smaller scar was in between the base of the second and third toes and started at the base of the toes and 3 centimeters x 3 millimeters in size.  

The Veteran underwent a right first metatarsophalangeal joint fusion August 24, 2010 for his right foot bunion deformity with severe hallux deviation.  As noted above, the Veteran was assigned a temporary total rating from August 24, 2010 to November 1, 2010 and this period is not for consideration. 
 
The Veteran was afforded a VA foot examination in November 2010.  The Veteran's left foot was diagnosed with a bunion, status post bunionectomy (1986) with residual scars and deformity of the left big toe.  The Veteran's right foot was diagnosed with a bunion, status post bunionectomy (2010) with residual scar.  The Veteran reported symptoms of pain when standing more than 30 minutes or walking more than 1/4 mile.  He complained of some numbness in his right big toe.  He was treated with Tylenol medication but it did not help.  He was able to do his usual occupation, which was currently attending a rehabilitation program.  He missed no days of work or rehabilitation activities in the prior year.  The Veteran had no impairment of daily living as he was fully capable of eating, cooking, driving, writing, dressing, and hygiene care without assistance.  He was not limited in sitting.  He did not exercise.  He used a cane 50 percent of the time while walking.   

Upon physical examination, there was tenderness to palpation over the great toes proximally to the forefoot.  The Veteran had flat feet.  There was no tenderness to palpation of the metatarsal heeds, heel or Achilles tendon.  There was arch collapse with normal weight bearing, some pronation due to weight bearing avoidance on the great toes, and 5 degrees valgus alignment of the Achilles tendons with weight-bearing.  The Veteran's shoes were new and did not show signs of wear.  The left great toe had varus deformity of the MTP joint of 15 degrees and a valgus deformity at the interphalangeal joint of 10 degrees.  The left foot was enlarged at the lateral aspect of the left MTP joint.  The right foot had slight valgus deformity at the MTP joint.  There was normal sensation to pinprick and light touch over the great toe and forefoot, bilaterally.  There was no edema, weakness, or instability.  

The Veteran did not have hammertoes, high arches, callosities or break-down.  There was no pain with active or passive manipulation of the feet.  There was appropriate range of motion bilaterally.  Range of motion testing, in degrees, of the interphalangeal joint of the left and right great toe revealed dorsiflexion/ plantar flexion from 0 to 25, with three repetitions without pain.  The left foot X-ray from December 2009 was noted and an October 2010 right foot X-ray revealed no change in alignment of the first MTP or fusion hardware, no discernable callus, and joint space narrowing without definite fusion.  Regarding functional impairment, except as noted in the history and physical examination above, there was no loss of coordination, no change in active or passive range of motion during repeat testing and no additional losses of range of motion were recommended for either of the feet due to painful motion or lack of endurance due to weakness or fatigue.  

The Veteran had two scars on the left foot and one on the right.  The size and location of the scars were unchanged on the left foot.  The right foot had a scar on the dorsum over the first metatarsal and measured 3 centimeters x 4 millimeters with hypo pigmentation.  All of the scars were deep with no evidence of underlying soft tissue loss.  The scars were non-tender, non-adherent, non-indurated, non-edematous without restriction of range of motion.  They were deep with no evidence of underlying tissue loss with deep tissue disruption considered equal in size to the overlying skin scar.  The scars were smooth without inflammation or ulceration and were normally pigmented throughout.  There was no gross asymmetry or distortion of features.   

In a May 12, 2011 VA treatment record the Veteran complained of right foot pain and that his pain was greatest when walking and carrying wight in his arms such as groceries.  The Veteran was on his feet a lot and stated that the top of his mid-foot hurt.  The pain was dull and sometimes sharp.  The assessment was status post right first MTP joint arthrodesis with lingering pain proximal to the fusion site.  

VA treatment records reflect that the Veteran was sized for custom extra depth shoes with inserts in July 2011.  The Veteran reported a lack of sensation in his feet at this time.  Later that month, the Veteran reported that the extra depth shoes fit well, he felt a spring in his step and the shoes felt good.  The Veteran was provided inserts in August 2011.  The Veteran reported that they fit well.  There was no need for a follow up unless the Veteran had problems.  

In a November 1, 2011 statement of representative, the Veteran provided information detailing that running was very painful and standing or walking was moderately painful.  He stated that his VA treatment records support his complaints of pain and resulted in a VA surgery and the need for orthotics to control painful walking and standing.   

As noted above, in January 2013 the Veteran had a screw (hardware) that was placed in his right first MTJ joint at the time of his August 2010 surgery removed due to complaints of pain.  In a January 17, 2013 pre-operative evaluation, the screw was the only source of pain in the joint.  The pain from the screw was when the screw rubbed on his shoe gear and the Veteran wanted it surgically corrected. Upon evaluation, the Veteran had a prominent screw which was present and palpable just distal to the MTP joint.  It was tender to palpation with probable bursa formation.  The remainder of the hardware was not palpable or painful.  There was no motion at the first MTP.  There was slight extension noted to the hallux interphalangeal joint.  The left foot had significant hallux varus with dislocation medially at the MTP.  There was no pain with palpation and range of motion was limited.  There was no ligamentous laxity bilaterally and full muscle strength in all four quadrants.  On January 30, 2013, Veteran had the painful hardware (screw) from his right first MTP joint surgery removed.  

The Veteran was afforded a VA miscellaneous foot examination June 19, 2013 and provided a diagnosis of hammer toes (congenital), hallux valgus (1985), a first MTP fusion with removal of hardware and residual scar (2010, 2013) and a bunionectomy (1985).  The VA examiner described the Veteran's history and noted that following his right first MTP fusion in 2010 he developed profound forefoot adductus.  Hallux valgus was resolved with surgery.  The Veteran had hammer toe of the bilateral second toe, third toe, fourth toe and little toe.  The Veteran had hallux valgus with no symptoms.  The Veteran had surgery for hallux valgus bilaterally, right MTP fusion from 2010, and left bunionectomy/osteotomy.  The examiner specifically indicated that the Veteran did not have Morton's neuroma, metatarsalgia, hallux rigidus or claw foot (pes cavus), malunion or nonunion of tarsal or metatarsal bones, bilateral weak foot, or callouses.  The Veteran did not use any assistive device as a normal mode of locomotion.  The functioning of the foot condition was not so diminished that amputation with prosthesis would equally serve the Veteran.  Imaging studies confirmed a diagnosis of degenerative or traumatic arthritis bilaterally but there was not any arthritis in multiple joints of the foot.  The Veteran's self-reported foot impairment impacted his ability to work because he was limited to three of four blocks at a time.  

The Veteran had scars related to his foot conditions.  The scars were not painful, unstable or have a total area greater than 39 square centimeters (6 square inches).  Other pertinent physical findings included significant left forefoot varus with edema in the 2nd toe space dorsally.  Light touch and proprioception was intact except for the right great toe.   

The Veteran was also afforded a VA pes planus examination June 19, 2013.  A diagnosis of pes planus was noted bilaterally.  The Veteran had bilateral pain on use of the feet and pain accentuated on use.  There was objective evidence of marked deformity of the foot (pronation, abduction, etc) and marked pronation of the foot which was not improved by orthopedic shoes or appliances.  There was inward bowing of the Achilles tendon (hind foot valgus with lateral deviation of the heel).  In the left foot only, the Veteran had a decreased longitudinal arch height on weight-bearing, the weight-bearing line fell over or medial to the great toe and he suffered from deformity other than pes planus which caused alteration of the weight bearing line (profound forefoot abductus, anterior subluxation of the peroneal tendon and shortened extensor hallucis longus).  There was no symptom relief from arch supports (or built up shoes or orthotics).  Bilaterally, the Veteran did not have symptoms or conditions of pain on manipulation of the foot, indication of swelling on use, characteristic calluses, extreme tenderness of the plantar surface, or marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot).  The Veteran did not have scars related to pes planus.  

Pertinent physical findings include calcanea valgus, 5 degrees on the left and 10 degrees on the right.  There was marked midfoot pronation bilaterally, a tight heel cord bilaterally with loss of 10 degrees dorsiflexion with knee extension.  There was a tight extensor hallucis longus bilaterally, left greater than right.  There was no shortening of plantar facia or tenderness.  The Veteran did not use any assistive device as a normal mode of locomotion.  The functioning of the foot condition was not so diminished that amputation with prosthesis would equally serve the Veteran.  The Veteran had degenerative joint disease of the first MTP bilaterally.  The Veteran's pes planus did not impact his ability to work.  It was the examiner's opinion that it was less likely as not that there would be any additional limitation, in function or range of motion due to pain, weakness, fatigability or incoordination during flare-ups or when the feet are used repeatedly over a period of time.  

In a June 29, 2013 VA treatment record, the Veteran was noted to be looking for employment.  It was noted that the Veteran underwent foot surgery and successfully rehabilitated his foot,  He was exercising regularly.  

The Veteran, through his representative, asserted his bilateral foot condition continued to worsen in a June 11, 2014 statement.  As such, the Board remanded the matter for an updated foot examination in August 2014.  

Pursuant to the Board remand, the Veteran was most recently afforded a VA examination in March 2015.  The Veteran was diagnosed with bilateral pes planus (1975), hammer toe (1984), hallux valgus (1975), and a new diagnosis of arthritis (June 19, 2013); the Veteran had a left foot wedge bunionectomy and V-ostectomy of the second metatarsal head (June 4, 1984) and a right foot removal of hardware from the first MTP joint (January 1, 2013).  A fusion of the first MTP was noted from August 2010 but not included in the diagnosis section.  The residual signs and symptoms of his foot surgery was his bilateral degenerative joint disease.  The examiner provided a history of the Veteran's condition and noted that since his most recent surgery in 2013 he was doing very well.  The Veteran transitioned into regular shoes and was back to normal activities.  He stated that he was mostly pain free.  The Veteran reported pain with walking greater than a mile and some discomfort in both MTP joints for the first five minutes of ambulation in the morning.  The Veteran did not report any flare-ups of the condition that impacted the function of his foot.  Functional loss or impairment of the foot was pain in the first MTP joints when walking greater than a mile.  

Pes planus resulted in pain on the use and manipulation of the feet bilaterally.  Pain was also accentuated on use and manipulation.  There was no indication of swelling on use or characteristic callouses.  The Veteran tried arch supports, built up shoes and orthotics but remained symptomatic and had no relief bilaterally.  The Veteran had decreased longitudinal arch height of one or both feet on weight-bearing bilaterally.  There was marked pronation of both feet but the condition was improved with orthopedic shoes or appliances.  On the left foot only, the weight-bearing line fell over or is medial to the great toe and a deformity other than pes planus (significant forefoot abductus, anterior subluxation of the peroneal tendon and shortened extensor hallucis longus) caused alteration of the weight-bearing line.  The Veteran had bilateral inward bowing of the Achilles tendon (hindfoot valgus) with lateral deviation of the heel of both feet.  The Veteran did not have marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of either foot.  The Veteran had hammer toe of the bilateral second toe, third toe, fourth toe and little toe.  The Veteran's hallux valgus produced mild or moderate symptoms bilaterally and the Veteran had surgery for the condition on the left side.  There was no objective evidence of marked deformity of either foot.  There was not any extreme tenderness of plantar surfaces on one or both feet.  

Upon physical examination there was pain in the foot bilaterally.  However, the examiner indicated that the pain itself did not contribute to functional loss.  The examiner explained that the Veteran had tenderness over the right first MTP joint and the left first, second and third MTP joints and over the PIP second and third toe but that none of the tenderness was severe enough to limit usual activities.  The examiner specifically noted that there was no functional loss of either lower extremity attributable to the claimed condition.  The contributing factor of disability associated with limitation of motion was pain in his first MTP when he walked for over one mile.  There was no other functional loss during flare-ups when the foot was used repeatedly over a period of time.  Other pertinent physical findings included varus deformity of the left hallux secondary to bunionectomy.  There was significant midfoot pronation bilaterally and hammertoes of 2-5 bilaterally.  Residual surgical scars were unchanged and nontender bilaterally.  The Veteran's neurological examination was normal.  The Veteran did not use any assistive device as a normal mode of locomotion.  The functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  Imaging studies confirmed a diagnosis of degenerative or traumatic arthritis bilaterally.  There were no other significant diagnostic test findings or results.  It was noted that the Veteran had scars related to the bilateral foot condition diagnoses; however, the scars were not painful, unstable or greater than 39 square centimeters (6 square inches).  The Veteran's condition did not impact his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).   

The VA examiner remarked that the Veteran had significant pain relief after his last surgery in January 2013 with hardware removal.  All notes after this surgery showed the Veteran had improved and was doing well.  Pes planus is related to the Veteran's service connected hallux valgus in that pes planus does not act in isolation but changes the dynamics of the foot and lends to pronation which in turn causes hallux valgus.  Hammertoes can be acquired; they were not mentioned on entrance examination in November 1975.  They were more likely than not caused by the Veteran's altered foot mechanics due to hallux valgus.



Analysis

The Veteran alleges that his bilateral foot disabilities, including bilateral hallux valgus with residual symptoms of a left foot bunionectomy, right first MTP fusion, hardware removal, pes planus, hammer toes and arthritis are more severe than currently rated.   

Left hallux valgus

The Veterans left foot hallux valgus has been assigned an initial rating of 10 percent under DC 5280.  Under DC 5280, severe unilateral hallux valgus equivalent to the amputation of the big toe warrants a 10 percent disability rating; and unilateral hallux valgus operated with resection of the metatarsal head warrants a 10 percent disability rating.  

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his left hallux valgus for the entire appeal period.  

The Veteran is in receipt of the maximum disability rating under DC 5280, which the Veteran has received since the day he filed his claim for service connection.  While the Board acknowledges the Veteran's contention that he should be awarded a higher initial rating in excess of 10 percent for his left foot hallux valgus, the Board is bound by the applicable law and regulations.  

The Board also finds that no other diagnostic code alternatively provides a basis for any higher or additional rating for the Veteran's left foot hallux valgus.  The Board also notes that the Veteran has been separately rated for his bilateral foot condition under DC 5276 (pes planus), as discussed below.

For the foregoing reasons, an initial rating in excess of 10 percent for a left foot hallux valgus is not warranted at any time during the appeal period.  



Right hallux valgus

For the period prior to June 19, 2013, the Veterans right foot hallux valgus has been assigned an initial noncompensable rating under DC 5280.  

The Board finds that the Veteran is not entitled to an initial compensable rating in his right hallux valgus under DC 5280 for the entire appeal period.  

As detailed below, the Board finds that an initial 30 percent rating, but no higher, for his bilateral foot condition to include pes planus, hallux valgus and hammer toes is warranted under DC 5276 (pes planus) for the entire appeal period.  As such, the Board finds that the Veteran is not entitled to a separate rating for hallux valgus because the pain and functional impairment associated with the condition has already been considered under DC 5276 and it would violate the rule of pyramiding.  See 38 C.F.R. § 4.14.  In any event, severe unilateral hallux valgus equivalent to the amputation of the big toe, or unilateral hallux valgus operated with resection of the metatarsal head, have not been shown in the right big toe to warrant a 10 percent disability rating.  Accordingly, a compensable rating under DC 5280 is not warranted.

Bilateral foot condition

The Veteran has been assigned a separate disability rating for his bilateral foot condition under DC 5282-5276, which pertains to hammer toe and pes planus, effective June 19, 2013.  As indicated above, entitlement to an initial compensable rating for the period prior to June 19, 2013 will also be considered.

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  It appears in this case that the AOJ has utilized a hyphenated diagnostic code-not to indicate that the Veteran has a disease, injury, or residual condition which is unlisted in the rating code-but simply as a means of more accurately capturing the nature of the Veteran's service-connected disability.  

As an initial matter, the Board acknowledges the evidence that the Veteran has had hammer toe of the second, third, fourth and little toe associated with his service-connected pes planus throughout the appeal period.  As such, the matter of whether the Veteran is entitled to a rating under DC 5282 (hammer toe) will be addressed. 

Under DC 5282, a zero percent rating is warranted for hammertoe, and a maximum 10 percent rating is not warranted unless there is hammertoe, without claw foot, of all toes.  Here, a compensable rating is not warranted for the bilateral hammer toes as his disability does not affect all toes.  As such, a compensable or separate rating is not warranted.  

As the evidence indicates that pes planus has been present the entire appeal period, an increased rating under DC 5276 will be considered.  Under DC 5276, a noncompensable rating is warranted for a mild disability with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for moderate flatfeet (bilateral or unilateral) with weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet.  A severe flatfoot disability, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, warrants a 20 percent rating if unilateral and a 30 percent rating if bilateral.  A pronounced flatfoot disability, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achillis on manipulation, not improved by orthopedic shoes or appliances, warrants a 30 percent rating if unilateral and a 50 percent rating if bilateral.

The Board notes that the conjunctive form is not specifically employed in the enumeration of rating criteria under DC 5276; therefore, it is not required that all the manifestations that are listed be shown.  See Dyess v. Derwinski, 1 Vet. App. 448 (1991); see also Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (the cases in which the Court has indicated that 38 C.F.R. § 4.21 applies are those in which the diagnostic criteria are not clearly joined in the conjunctive).

The Board acknowledges that the words "moderate," "moderately severe," "marked," "pronounced," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

Based on the lay and medical evidence of record, and resolving doubt in favor of the Veteran, the Board finds that a 30 percent rating, but no higher, is warranted under DC 5276 for the Veteran's bilateral foot condition for the entire appeal period.

For the period prior to June 19, 2013, the Board finds that the Veteran's bilateral foot condition more nearly approximates a severe disability.  Although the VA foot examinations from January 2010 and November 2010 were not specifically focused on evaluating the severity of pes planus, both VA examiners indicated that the Veteran had pes planus with fallen arches upon normal weight bearing.  In January 2010, the Veteran's shoes reflected signs of lateral heel wear and pain was reported as intermittent.  The Veteran was limited to 30-40 minutes of standing or walking greater than one mile due to pain.  In November 2010, the Veteran's feet showed signs of "some pronation," the Veteran reported that he was limited to 30 minutes of standing or walking greater than 1/4 mile due to foot pain and he used a cane 50 percent of the time while walking, usually in the morning.  In a November 2011 statement, it was reported that the Veteran's feet were very painful with running and standing or walking was moderately painful.  In light of the evidence of pronation, reports of accentuated pain on use, functional limitations and resolving any reasonable doubt in favor of the Veteran, the Board finds a higher 30 percent rating, but no higher, is warranted for the Veteran's severe bilateral pes planus prior to June 19, 2013.   

For the entire appeal period, the Veteran's bilateral pes planus did not more nearly approximate a pronounced disability under DC 5276 for the maximum, 50 percent disability rating.  In this regard, the Veteran did not have any indications of swelling on use or characteristic callouses which are symptoms associated with a lower, 30 percent disability rating.  While one of the four VA examiners from June 2013 indicated that the Veteran had marked pronation that was not improved by orthotics or appliance, which is a symptom contemplated by a higher 50 percent rating for "pronounced" pes planus, the Board notes that no other manifestations of "pronounced" severity were shown.  There are no signs of extreme tenderness of plantar surfaces of the feet.  Further, there was no marked inward displacement and severe spams of the Achilles tendon on manipulation.  Although the Veteran's ability to stand and walk is impaired, he is ambulatory, and can at the very least stand for 30 minutes in shoes (15 minutes in dress shoes) and walk 1/4 mile or 3-5 blocks before having to stop due to pain, as indicated in VA examinations from 2010 and 2013.  Further, VA treatment records from 2012 and 2013 reflect that the Veteran was physically active and was exercising using equipment such as an elliptical.  Thus, the Board concludes that his overall disability picture more nearly approximates a severe flatfoot disability, but no higher.  In evaluating the Veteran's current level of disability, functional loss was considered.  38 C.F.R. §§ 4.40, 4.45.  The Veteran has, at different times, complained of intermittent, chronic and severe pain on use, tenderness and limitations on standing, walking, and running-all of which he is competent to report.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  These symptoms have been reported and remarked upon by VA health care providers throughout the time period on appeal, and have been included and considered in the VA examinations.  Furthermore, the Board has specifically considered the Veteran's assertions in the award of a 30 percent evaluation in the present decision.  As such, the Veteran's subjective complaints are fully contemplated by the evaluation of 30 percent for bilateral pes planus assigned herein.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  Therefore, the preponderance of the evidence is against a finding of a higher rating.

The Board notes that a separate rating is not warranted for the bilateral degenerative arthritis of the great toes.  The rating criteria do not provide a diagnostic code specifically pertaining to arthritis of a metatarsophalangeal joint, and the Board concludes that the disability does not manifest any symptoms that are separate and distinct from those contemplated by the Veteran's service-connected left foot hallux valgus under DC 5280 and his service-connected bilateral pes planus under DC 5276.

The Board notes that consideration of a higher rating under DC 5284 for other foot injuries is not warranted.  In Copeland v. McDonald, 27 Vet. App. 333, 338 (2015), the United States Court of Appeals for Veterans Claims (Court) held that the eight specifically named foot disabilities noted in the Rating Schedule could not be, as a matter of law, rated to by analogy under DC 5284.

Moreover, the Veteran's service-connected scars related to the his left and right foot surgeries do not warrant compensable ratings under DCs 7801, 7802, 7804, or 7805, as none of these symptoms have been demonstrated.  38 C.F.R. § 4.118, DCS 7801-7805).

The Board observes that the Veteran has no foot disability characterized by weak foot, claw foot, metatarsalgia, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, the DCs pertaining to those disabilities are not applicable in the instant case.  See 38 C.F.R. § 4.71a, DCs 5277, 5278, 5279, 5281, 5283 (2016).


ORDER

Entitlement to an initial rating in excess of 10 percent for left foot hallux valgus is denied.  

For the period prior to June 19, 2013, an initial 30 percent rating for a bilateral foot condition to include pes planus, right hallux valgus and hammer toes is granted.  

For the entire appeal period, an initial rating in excess of 30 percent for a bilateral foot condition include pes planus, right hallux valgus, hammer toes and arthritis is denied.





REMAND

As noted above, the issue of TDIU has been raised.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim, further development is necessary for a fair adjudication of the TDIU aspect of such claim, including providing proper notice.  Accordingly, it is remanded for initial development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Develop a claim for TDIU, to include providing the Veteran appropriate notice and determining whether an examination or examinations in this regard are necessary.

2.  Thereafter, take any additional development action deemed warranted and adjudicate TDIU.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


